Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00334-CV

                                    IN RE Tina Marie Allen SOUZA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 3, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 29, 2015, relator Tina Marie Allen Souza filed a petition for writ of mandamus

with an emergency motion to stay proceedings in the trial court pending a ruling on the mandamus

petition. The court has considered the petition for writ of mandamus and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

emergency motion to stay are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2003-PA-01721, styled In the Interest of T.R.A., A Child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.